 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     

 

 

 

  

 

 

 

 

 

 

 

4 AnD woo Meaett eA Cid 44 INE IO Erteree 44/05/49 4.5: E41:-27 KAai Deeument Do tnt
AGS LUS Mea-WOerrys Fitect Le OFS Ene pet ee TOT eS OS ETT t a cH
(Rev. 04/18) ADMINISTRATIVE OFFICE OF T! HE UNITED STATES: CouRTS -POR ( COURT USE ONLY”
DU DATE: »
TRANSCRIPT ORDER UE
Please Read Instructions: ~
|. NAME 2, PHONE NUMBER 3. DATE
Sabrina Streusand (512) 236-9901 41/5/2019
4. DELIVERY ADDRESS OR EMAIL 5. CITY 6, 5TATE 7, ZIP CODE
1801 S. MoPac Expressway, Suite 320 Austin TX 78746
§. CASE NUMBER 9, JUDGE , DATES OF PROCEEDINGS
19-10926 T. Davis 10. FROM 11/5/2019 [TO 11/5/2019
12, CASE NAME LOCATION OF PROCEEDINGS
Inre Orly Genger 13. cITY Austin | 1d, STATE TX
15. ORDER FOR
[_] APPEAL [J crimmac [7] CRIMINAL JUSTICE ACT BANKRUPTCY
[| NON-APPEAL LJ crit [7] IN FORMA PAUPERIS [_] OTHER
1G, TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of preceeding(s) for which transcript is requested)
PORTIONS DATE(S) PORTION(S) DATE(S)
Ll VOIR DIRE [_] TESTIMONY (Specify Wines} wie hs
[| OvEWING STATEMENT (Plaintiff , we
| | OPENING STATEMENT (Defendant) > = Ey
CLOSING ARGUMENT (Piaintiff) [__] PRE-TRIAL PROCEEDING (Srey) aD, <= —_
F | CLOSING ARGUMENT (Defendant) a AZ oe en rr
[xX] OPINION OF COURT 11/5/19 at 2:30 p.m. Sle 42 fri
ry e . = f- a a Pa
| JURY INSTRUCTIONS [~] OTHER (Specify) ne a
|] SENTENCING 2 =
"| a .
BAIL HEARING S man
. 17, ORDER wh emma -
ORIGINAL : oe : Pe
CATEGORY | _(ineludes Confied Copyio | FIRSTCOPY | APOTIONAL |.” No: 0 AgEs ESTIMATE |
Clerk for Records of the Court) 2 : :
NO. GF COPIES
ORDINARY C]
NG. OF COMES
14-Day | C]
NO. OF COPIES
EXPEDITED . CJ :
NO. OF COPIES oe
se oO bose
NO. OF COPIES =
DAILY Cc] L]
NO. OF COPIES
HOURLY C]
REALTIME ‘ CI “ a

 

 

 

 

 

CERTIFICATION (18. & 19.)
By signing below, J certify that I will pay all charges
(deposit plus additiongl),

  

ESTIMATE TOTAL” pe] oe SO Ey eS! 7

 

 

 

 

peso

‘PROGESSED BY
Bi ayer “Tus US wer

 

 

19, DATE les “20195

PHONE NUMBER”

SIZ Ale 5: z a

 

TRANSCRIPT TO BE PREPARED BY -

_Excapions fh R £OUA

 

COURT ADDRESS

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“DATE. (oy BY. - Nos ~ KK 3"10\_
ORDER R ecrivinn — oO =
DEPOSIT PAID ae “DEPOSIT PAID
TRANSCRIPT ORDERED —-* * TOTAL CHAROES poe 0.00
TRANSCRIPT RECEIVED - LESS DEPOSIT | eT . 0.00. |
ORDERING PARTY NOTIFIED Z =
TO PICK UP TRANSCRIPT TOTAL REFUNDED
PARTY RECEIVED TRANSCRIPT TOTAL DUB |. 7.0.00
DISTRIBUTION: COURT Cory TRANSCRIPTION Copy ORDER RECEIPT ORDER Copy
